                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION

                                     )
VANDERBILT UNIVERSITY,               )
                                     )
           Plaintiff,                )
                                     )                    Case No. 3:18-CV-00046
           v.                        )
                                     )                    Chief Judge Waverly D. Crenshaw, Jr.
SCHOLASTIC, INC.; HOUGHTON MIFFLIN   )                    Magistrate Judge Jeffrey S. Frensley
HARCOURT PUBLISHING COMPANY; and TED )
S. HASSELBRING,                      )                    JURY DEMAND
                                     )
           Defendants.               )
                                     )

                                        AGREED ORDER

       Pending before the Court is the Joint Motion of Defendants Scholastic Inc., Houghton

Mifflin Harcourt Publishing Company, and Ted. S. Hasselbring (together, the “Defendants”) and

Plaintiff Vanderbilt University (“Vanderbilt”) to extend the deadlines for all parties to file any

motions for continued sealing protection in connection with (i) any March 5, 2021 “Provisionally

Sealed” or under seal filings and (ii) any forthcoming March 24, 2021 “Provisionally Sealed” or

under seal filings, and it appears to the Court that the Joint Motion for these extensions is well-

taken and should be granted.

       The Defendants and Vanderbilt shall file any motions for continued sealing protection in

connection with (i) any March 5, 2021 “Provisionally Sealed” or under seal filings and (ii) any

forthcoming March 24, 2021 “Provisionally Sealed” or under seal filings, by April 12, 2021.

       IT IS SO ORDERED.

                                                      ____________________________________
                                                      WAVERLY D. CRENSHAW, JR.
                                                      CHIEF UNITED STATES DISTRICT JUDGE


                                                  1

  Case 3:18-cv-00046 Document 364 Filed 04/07/21 Page 1 of 1 PageID #: 15236
